                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YO
                                                                               DATE FILED: J._-J.".:1--lo
 -------------------------------------------------------------- X
 ADINA' S JEWELS , INC. ,

                                        Plaintiff,                  ORDER GRANTING MOTION
             -against-                                              TO DISMISS AND DENYING
                                                                    MOTION TO REMAND
 SHASHI, INC.,
                                                                    19 Civ. 8511 (AKH)
                                          Defendant.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U .S.D.J.:

                 This matter arises out of a dispute between two jewelry merchants-Adina' s

Jewels, Inc. ("Adina") and Shashi, Inc. ("Shashi"). Adina first filed a complaint in New York

state court, alleging that Shashi had ordered jewelry from Adina' s website, and then used this

merchandise to create "knock offs" of Adina' s jewelry, which Shashi offered for sale to its own

customers. Adina' s complaint includes three state-law causes of action: (1) unfair competition;

(2) unjust enrichment; and (3) violation ofN.Y. Gen. Business Law ("GBL") § 349. ECF No . 1-

1. Shashi timely filed a notice of removal pursuant to 28 U.S.C. § 1441 , arguing that removal is

proper because Adina' s complaint, although technically framed in terms of state causes of action,

in fact sounds in copyright infringement, see 17 U .S.C. §§ 101 et seq., thus triggering exclusive

federal -question jurisdiction under 28 U.S .C. §§ 1331 and 1338(a). Now before the Court are (1 )

a motion by Adina to remand the case back to state court, and (2) a motion by Shashi to dismiss

the complaint for failure to state a claim and due to "complete preemption." For the reasons that

follow, Shashi's motion to dismiss is granted and Adina' s motion to remand is denied.

                                                 Background

                 The following facts derive from Adina' s state court complaint, ECF No. 1-1

(hereinafter, "Comp."), and are assumed true for the purpose ofresolving the pending motions.
See, e.g. , Scottsdale Insurance Company v. Acceptance Indemnity Insurance Co., ,19 qv. 7294,

2019 WL 6498316, at * 1 (S.D.N. Y. Dec. 3, 2019); In re Standard & Poor 's Rating Agency

Litigation, 23 F.Supp.3d 378, 385 (S.D.N.Y. 2014).

        A. The parties

               Adina is a corporation based in New York and organized under New York law.

Comp. at ,i 2. Adina designs and sells jewelry to wholesale, retail, and online customers. Id. at

,i 4. Throughout its complaint, Adina alleges that its jewelry is high in its quality, distinctive in

its appearance, and popular among elite clientele. See, e.g., id. at ,i 5 (the "jewelry is distinctive

and signifies to members of the consuming public" that it is of "the highest standard of quality");

,i 9 (noting that Adina jewelry "has been seen on ... celebrities such as Ariana Grande," known

for, among other iconic contributions to the musical discourse, "Thank U, Next").

                Shashi is, similarly, a corporation based in New York and organized under New

York law. Id. at ,i 3. Like Adina, Shashi is a jewelry wholesaler and retailer. Id. at ,i 13.

        B. The alleged unlawful conduct

                The gravamen of Adina's complaint is that Shashi ordered a large quantity of

Adina jewelry, used the jewelry to copy Adina's designs, and, to this day, offers to Shashi's own

customers the "knock off' jewelry. See id. at ,i 14 (Shashi "copies ... and intentionally, 'knocks

off and misappropriates both exact copies of and the look [and feel] .. . of Adina's jewelry");

,i 17 (Shashi "surreptitiously ordered thousands of dollars worth of jewelry from Adina[]"); ,i 24

(Shashi "is ... offering on its website, jewelry the same or substantially similar to the inventory

ordered from Adina's, and is offering for sale ... virtual exact knock offs").




                                                   2
       C. Procedural history

                Adina filed its complaint in the Supreme Court of New York County, Case No.

654454/2019, on August 5, 2019. As noted supra, the complaint asserts three state-law causes of

action: (1) unfair competition; (2) unjust enrichment; and (3) deceptive business acts in violation

of GBL § 349. Shashi was served on August 13, see ECF No. 1-2, and timely filed a notice of

removal on September 12, see ECF No. 1. On October 3, Shashi moved to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). See ECF No. 15. On December 5, Adina

filed a motion opposing dismissal and seeking a remand to state court. See ECF No. 19. The

dueling motions became fully briefed on February 18, 2020.

                                              Discussion

        A. Federal jurisdiction and preemption

                1. Legal principles

                Under section 1338(a) of Title 28, federal district courts have "original and

exclusive jurisdiction over civil actions 'arising under' any Congressional act relating to patents,

plant variety protection, copyrights, and trademarks." Briarpatch Ltd. L.P. v. Phoenix Pictures,

Inc., 373 F.3d 296,303 (2d Cir. 2004) (emphasis added). 1 For "an action to arise under one of

these acts, the . .. complaint must establish either that the act creates the cause of action or that

the plaintiffs right to relief necessarily depends on resolution of a substantial question of law

under the act." Id. at 303-04. When a plaintiff has not "expressly pleaded copyright violations




1
  As the Second Circuit has explained, "States originally exercised concurrent power over copyright as
long as their laws did not conflict with federal statutory protections. The Copyright Act of 1976 ended
this unwieldy arrangement by implementing a uniform system of copyright protection ." Barclays Capital
Inc. v. Thejlyonthewa/1.com, Inc., 650 F.3d 876,909 (2d Cir. 2011) (Raggi, J., concurring) (citations and
quotation marks omitted).

                                                    3
anywhere in the[] complaint," courts must proceed to consider whether the state law causes of

action are nonetheless "preempted" by federal law. See id. at 304.

               Although "[p ]reemption does not necessarily confer jurisdiction, since it is

generally a defense to plaintiffs suit and, as such,[] does not appear on the face of well-pleaded

complaint," the doctrine of "complete preemption" is a well-worn exception to this rule. See id.

(citing Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987)). Under the complete-preemption

doctrine, '"certain federal statutes are construed to have such extraordinary preemptive force that

state-law claims coming within the scope of the federal statute are transformed, for jurisdictional

purposes, into federal claims-i.e., completely preempted."' Mourabit v. Klein, 393 F.Supp.3d

353,359 (S.D.N .Y. 2019) (quoting Sullivan v. American Airlines, Inc. , 424 F.3d 267,272 (2d

Cir. 2005)). "The Second Circuit has held that the Copyright Act is one such statute." Id.

               The Copyright Act, 17 U.S.C. §§ 101 et seq., "completely preempts a state law

claim if '(i) the work at issue comes within the subject matter of copyright,"' and "'(ii) the right

... asserted is equivalent to any of the exclusive rights within the general scope of copyright. "'

Mourabit, 393 F.Supp.3d at 359 (quoting Forrest Park Pictures v. Univ. Tel. Network, Inc., 683

F.3d 424,429 (2d Cir. 2012)) (alterations omitted). The first criterion is known as the "subject

matter requirement"; the second, the "general scope requirement." Id. The subject-matter prong

is satisfied "if the claim applies to a work of authorship fixed in a tangible medium of expression

and falling within the ambit of one of the categories of copyrightable works." Briarpatch, 373

F.3d at 305. The general-scope prong is satisfied "when the state-created right may be abridged

by an act that would, by itself, infringe one of the exclusive rights provided by federal copyright

law." Id. In other words, "the state law claim must involve an act ofreproduction, adaptation,

performance, distribution or display." Id.



                                                  4
                Last, "the state law claim must not include any extra elements that make it

qualitatively different from a copyright infringement claim." Id. The Second Circuit takes "a

restrictive view of what extra elements transform an otherwise equivalent claim into one that is

qualitatively different from a copyright infringement claim." Id. at 306; see id. ("Awareness or

intent, for instance, are not extra elements that make a state law claim qualitatively different.");

Nat. Basketball Ass 'n v. Motorola, Inc., 105 F.3d 841, 851 (2d Cir. 1997) ("The ' extra element'

test should not be applied so as to allow state claims to survive preemption easily."). If a court

finds a state law claim to be completely preempted, it "must then dismiss the claim for failing to

state a cause of action." Briarpatch, 373 F.3d at 306.

                2. Application

                For the reasons that follow, Adina' s state-law causes of action are all preempted

by the Copyright Act.

                        i. Unfair competition

                Adina's unfair competition claim is: Shashi is offering, "on its own website,"

"jewelry" that is "substantially similar" to, or a "virtual exact knock off1] of," Adina' s. Comp. at

~   24. Adina does not- and indeed, cannot--dispute that the subject matter requirement is met in

this case. Jewelry falls within the purview of the Act, as has been held by other courts in this

district. See, e.g. , Wolstenholme v. Hirst, 271 F.Supp.3d 625,642 (S.D.N.Y. 2017) ("Jewelry is

subject to copyright protection."); Ronald Lita.ff, Ltd. v. American Express Co., 621 F.Supp. 981 ,

984 (S.D.N.Y. 1985) ("There is no doubt that artistic jewelry is copyrightable.").

                 As to the general scope requirement, the Copyright Act preempts unfair

competition claims "grounded solely in the copying of a plaintiffs protected expression."

Mourabit, 393 F.Supp.3d at 362 (quotations omitted). "' Courts in this Circuit have consistently



                                                  5
held that claims for misappropriation of rights within the scope of copyright brought under New

York unfair competition law are preempted."' Id. (quoting Am. Movie Classics Co. v. Turner

Entm 't Co., 922 F.Supp. 926, 933 (S.D.N.Y. 1996)). As such, a "' claim that a defendant has

reproduced the plaintiffs work and sold it under the defendant' s name .. . is preempted by the

Copyright Act."' Id. (quoting Am. Movie Classics, 922 F.Supp. at 934).

               Here, Adina alleges that Shashi is "copying and knocking off Adina's highly

stylized jewelry products" without permission. Comp.~ 28. Under Adina's theory of this case,

the acts of copying and unauthorized use trigger Shashi's liability. This neatly falls within the

bounds of the infringement protection offered by § 106 of the Copyright Act.

               That Adina alleges in passing that Shashi' s copying has damaged Adina' s

"trademark" and caused "confusion" in the general public, see id. at~~ 30, 34-claims that in

different circumstances might state a claim of trademark infringement beyond the scope of the

Copyright Act's preemptive force, see, e.g. , Transcience Corp. v. Big Time Toys, LLC, 50

F.Supp.3d 441,454 (S.D.N.Y. 2014)-the alleged confusion here "arises only from [the] alleged

copying," Eyal, 784 F.Supp.2d at 447. Adina's unfair competition claim is bereft of all the

requisite markers of a trademark infringement claim. For instance, Adina does not claim that

Shashi is selling knock off jewelry and representing it as Adina's. See Am. Movie Classics, 922

F.Supp. at 934 ("A claim that a defendant has reproduced the plaintiffs work and sold it under

the defendant's name-even if denominated 'passing off by the plaintiff- is preempted by the

Copyright Act."); Shepard v. European Pressphoto Ag., 291 F.Supp.3d 465,476 (S.D.N.Y.

201 7) ("It is well-settled that a claim for reverse passing off predicated on the theory that

defendant's product replicates plaintiffs expressions contains no extra element and is therefore

preempted.") (quotations omitted) (collecting cases).



                                                  6
               Nor does the fact that Adina alleges that Shashi copied its jewelry in a

"deceptive" manner, see Pl. Reply Mem., ECF No. 25, at 5, meaningfully change the picture.

Shashi's purported bad faith in copying does not alter the reality that the harm in this case stems

wholly from the alleged copying. See Briarpatch, 373 F.3d at 306 ("Awareness or intent ... are

not extra elements that make a state law claim qualitatively different."); Eyal, 784 F.Supp.2d at

44 7 ("As pleaded ... Eyal has simply attempted to dress up its claim that Jewelex has copied its

design."); id. ("In order to avoid preemption, that which is claimed to be unfair competition must

be something different from copying, or the fruits of copying, or the intent or bad faith that can

be inferred from the act of copying."). Adina's unfair competition claim is, for all these reasons,

preempted, subject to this Court's jurisdiction, and dismissed.

                       ii. Unjust enrichment

               So too is Adina's unjust enrichment claim preempted. Unjust enrichment under

New York law requires showing that "(1) defendant was enriched, (2) at plaintiffs expense, and

(3) equity and good conscience militate against permitting defendant to retain what plaintiff is

seeking to recover." Briarpatch, 373 F.Supp.3d at 306. As courts in this district have observed,

"The overwhelming majority of courts in this circuit have held that an unjust enrichment claim

based upon the copying of subject matter within the scope of the Copyright Act is preempted."

Mourabit, 393 F.Supp.3d at 361 (quotations omitted) (collecting cases).

               The crux of Adina's thinly pleaded unjust enrichment claim is that Shashi has

been enriched by selling jewelry that is either identical or nearly identical to jewelry designed by

Adina. Comp. at ,r,r 18-25, 38. This claim "falls squarely within the ambit of [17 U.S.C.] § 106

of the Copyright Act, because it is simply alleging harms arising from ... alleged copying," Eyal




                                                  7
R.D. Corp. v. Jewelex New York Ltd., 784 F.Supp.2d 441 , 448 (S.D.N.Y. 2011); see Mourabit,

393 F.Supp.3d at 393 . Adina' s unjust enrichment claim is therefore dismissed.

                           iii. GBL § 349

                  Finally, Adina' s claim under GBL § 349 2 is preempted. While in some cases,

"rights asserted in a GBL § 349 claim ... may not be preempted," We Shall Overcome Found. v.

Richmond Org. , Inc. (TRO Inc.), 221 F.Supp.3d 396,412 (S.D.N.Y. 2016), preemption is the fate

of GBL § 349 claims that, as here, target alleged harm arising out of a defendant's copying of the

plaintiffs copyrightable material, see, e.g., id.; Eyal, 784 F.Supp.2d at 449-50; cf Mourabit, 393

F.Supp.3d at 362. Adina seeks refuge in In re Houbigant Inc., 914 F.Supp. 964, 983 (S.D.N.Y.

1995), but that dispute involved allegations of false advertising of counterfeit goods-allegations

wholly absent here 3-and, as such, only bolsters the Court' s finding of preemption.

                  Even if Adina's GBL § 349 claim were not preempted (which it is), it would fail

to adequately state a claim for relief. Adina's core contention is that Shashi should be held liable

for selling jewelry that is identical to Adina's, but "disputes between competitors where the core

of the claim is harm to another business as opposed to consumers ... constitute[s a] situation[]

which courts have found to reflect a public harm that is too insubstantial to satisfy the pleading

requirements of§ 349," Gucci America, Inc. v. Duty Free Apparel, Ltd., 277 F.Supp.2d 269, 273

(S.D.N.Y. 2003) (collecting cases).

                  3. Adina's arguments




2
 To assert a claim under GBL § 349, "a plaintiff must allege that a defendant has engaged in (I) consumer-oriented
conduct that is (2) materially misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive
act or practice." Mourabit, 393 F.Supp.3d at 362 (quotation marks omitted).
3
  True, the Complaint conclusorily states that Shashi ' s sales are "causing confusion ... as to the origin of [their]
jewelry," but the Complaint does not anywhere accuse Shashi of passing of its own goods as Adina' s. Precisely the
opposite: Adina's accuses Shashi of selling the jewelry on Shashi ' s own website.

                                                           8
                 The foregoing arguments dispose of all but one of Adina's contentions. In its

opening brief opposing preemption, Adina offers a healthy portion of bluster, 4 but fails to cite or

apply the relevant case law. Instead, Adina urges that the Supreme Court has "only found three

statutes to have the requisite extraordinary preemptive force to support complete preemption,"

none of which are the Copyright Act. Thus, Adina continues, "this Action cannot be removed."

Pl. Mem., ECF No. 20, at 3. This argument rests on the incorrect premise that this Court is only

bound to follow the Supreme Court. As it happens, we are also obligated to follow the rulings of

another familiar body: The Second Circuit. The Second Circuit, for its part, has squarely held

that the complete preemption doctrine extends to the Copyright Act, see Briarpatch, 373 F.3d at

305, and this holding has been routinely applied to cases like this one, see supra. 5 While Adina,

having newly discovered Briarpatch and its progeny, contends in its reply briefing that unjust

enrichment and unfair competition possess elements that qualitatively differentiate those claims

from infringement, these arguments lack merit for the reasons already discussed, supra.

        B. Plaintiffs request for fees and costs

                 Adina asks that this Court award it "attorneys' fees and costs incurred as a result

of Shashi's improper removal." Pl. Mem., ECF No. 20, at 2. In light of my ruling that Shashi's

removal was proper, I deny Adina's request for fees and costs. See, e.g., Martin v. Franklin Cap.

Corp., 546 U.S. 132, 141 (2005) ("Absent unusual circumstances, courts may award attorneys'

fees under [28 U.S.C.] § 1447(c) only where the removing party lacked an objectively reasonable

basis for seeking removal.").



4
 See, e.g., Pl. Mem., ECF No. 20, at 2 ("[T]he case for remand is irrefutable"), 4 n.1 ("In a dishonest attempt to
mislead the Court, Shashi labels Adina's claims as 'sounding in copyright infringement'"), 4 n.1 ("To achieve the
impossible, Shashi distorts a [sic] the holding .. ."), 20 ("Shashi's allegations here are . . . deceptive").
5
  Shashi discussed Briarpatch and subsequent doctrine applying Briarpatch's holding at length in its brief arguing in
favor of preemption (which brief of course predated Adina's reply). See Def. Mem., ECF No. 16, at 3-9.

                                                          9
                                           Conclusion

               Shashi's motion to dismiss is granted and Adina's motion for remand is denied.

The Clerk is directed to terminate the open motions, ECF Nos. 15, 19, and mark the case closed.

               It is possible that Adina may have a non-preempted basis to state a cause of action

under New York law, e.g. , an action based, not on copying or deception based on nothing more

than copying, but on deception based on other facts. Today's ruling is not intended to foreclose

the possibility of such a pleading in the New York Supreme Court.

               SO ORDERED.

Dated:         February 27, 2020
               New York, New York                    AL VIN K. HELLERSTEIN
                                                     United States District Judge




                                                10
